Citation Nr: 1232270	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-16 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and V.T., relative


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976 and November 1977 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a January 2009 decision, the Board denied service connection for PTSD.  In that decision, the Board also declined to reopen claims of service connection for low back disability, bilateral knee disability, scars of the right eyelid and forehead, and residuals of a right eye injury.  The Board reopened the issue of service connection for headaches, and remanded that issue as well as the issues of service connection for a hernia and a cervical spine disability.  This decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court), which issued a June 2011 memorandum decision affirming the Board's decision regarding all issues except the denial of service connection for PTSD.  The Court vacated that part of the Board's decision and remanded the issue to the Board for further consideration.  

Meanwhile, the RO granted service connection for cervical spine disability and headaches, and continued the denial of service connection for hernia.  In a May 2011 decision, the Board denied service connection for a hernia.  In addition, the Board noted that the Veteran had filed a Notice of Disagreement regarding the ratings assigned for the service-connected headache disorder and cervical spine disability as well as service-connected lumbosacral spine disability.  The Board remanded those issues for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Because the January 2009 Board decision was the subject of an appeal at the Court, it does not appear that the Board's May 2011 remand instructions have been completed (a review of the claims file and virtual VA does not reveal the issuance of the SOC).  

In addition, through various correspondence from the Veteran and his Congressional Representative's office, the issue of service connection for a thoracic spine disability has been raised.  It does not appear that this issue has been addressed by the RO and is referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Board denied service connection for PTSD in a January 2009 decision.  That denial, however, was vacated by the Court in June 2011, based on the Board's failure to consider the issue of service connection for a psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Upon review of the record, the Board notes that the RO's original September 2006 rating decision considered, and denied, only the issue of entitlement to service connection for PTSD, and did not consider service connection for any other psychiatric disability.  Therefore, it would be potentially prejudicial to the Veteran for the Board to consider an issue not previously considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that the Veteran has declared in various written statements that he has more evidence to submit.  The Veteran retains the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In addition, as discussed above, the RO/AMC is reminded of the issues remanded in May 2011.

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the issue of service connection for a psychiatric disability, to include PTSD, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


